Citation Nr: 1450068	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  07-25 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for chronic pain syndrome.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for stomach ulcers.

5.  Entitlement to service connection for residuals of tonsillitis.

6.  Entitlement to service connection for chronic bronchitis.

7.  Entitlement to service connection for a low back disability, to include as secondary to left knee disability.

8.  Entitlement to service connection for a left knee disability.



9.  Entitlement to service connection for a left ankle disability.

10.  Entitlement to service connection for depression.

11.  Entitlement to an earlier effective date earlier than September 16, 2004, for the grant of service connection for tinnitus, gastroesophageal reflux disease (GERD), right hand numbness, and migraine headaches.  

12.  Entitlement to an initial disability rating in excess of 20 percent for right hand numbness.

13.  Entitlement to an initial disability rating in excess of 10 percent for GERD with H. pylori syndrome.

14.  Entitlement to an initial compensable rating for migraine headaches.  


REPRESENTATION

Veteran represented by:	John R. Worman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from December 2000 to April 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In March 2009, the Veteran testified at a central office hearing before the undersigned Veterans Law Judge (VLJ) during which she presented oral argument in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through her testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate her claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) .

The Veteran's case was remanded in April 2009 for further development, and has since been returned to the Board for adjudication.  

The issues of entitlement to service connection for chronic pain syndrome, residuals of tonsillitis, chronic bronchitis, back disability, left ankle disability, and depression; and the earlier effective date claims for tinnitus, right hand numbness, GERD, and migraines; and the increased rating claims for right hand numbness, GERD, and migraines are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  There is clear and unmistakable evidence demonstrating that the Veteran's asthma existed prior to her entry into active military service; however, the evidence shows that her asthma was aggravated beyond its natural progression due to service.

2.  A bilateral hearing loss disability for VA purposes has not been manifested at any time during the pendency of this claim.  

3.  During the appeal period, the Veteran has not been shown to have stomach ulcers, and the claimed disability has not otherwise been shown to be etiologically related to service

4.  The Veteran's left knee disability is due to her military service.


CONCLUSIONS OF LAW

1.  The Veteran's pre-existing asthma was aggravated during her military service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2014).

2.  A bilateral hearing loss disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2014).

3.  Stomach ulcers were not incurred in or aggravated by service, nor may they be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2014).

4.  The Veteran's left knee disability was incurred during active service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letter dated in May 2005 and May 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately her responsibility to give VA any evidence pertaining to the claims.  The letters informed her that additional information or evidence was needed to support her claim, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The May 2009 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board notes that the initial, May 2005 VCAA notice was sent to the Veteran prior to the decision in Dingess, and accordingly this notice did not address disability evaluation and effective date considerations.  The Board finds, however, that the Veteran was not prejudiced by this omission.  The Veteran was provided Dingess-compliant notice in May 2009.  The most recent readjudication of the claims was in a July 2011 Supplemental Statement of the Case.  Therefore, there are no notice deficiencies requiring corrective action in this case.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) (stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced attorney who has submitted argument in support of her claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for her to prevail on her claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014). 

In this case, the Veteran was most recently provided VA examinations in November 2009, November 2010, April 2011, May 2011, and July 2011.  The examiners considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducted physical examinations.  Based on the foregoing, the examiners concluded that the Veteran did not have stomach ulcers or a bilateral hearing loss disability for VA purposes.  Therefore, as the opinions were based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion obtained in this case are adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

The Board notes that the April 2009 remand was specific as to various sets of outstanding records (police reports, hospital records, etc.) that could help in substantiating the Veteran's claim as her STRs were unavailable at the time.  Most of the records were obtained, and since that time, her STRs have been associated with the claims file.  Although some of the requested records were not ultimately obtained, the Board finds no prejudice in deciding the Veteran's claims as service connection is being granted for a left knee disability and asthma, and the Veteran is not shown to have a bilateral hearing loss disability for VA purposes or stomach ulcers at any time during the appeal period.  

Given the above-noted VA examinations and reports; the association of the available; outstanding treatment records (or negative responses) as described in the April 2009 remand directives; the association of the missing STRs, and the subsequent readjudication of the claims; the Board finds that there has been substantial compliance with its April 2009 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss and peptic ulcers, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Factual Background and Analysis

I. Bilateral Hearing Loss Disability

The Veteran contends that she has a bilateral hearing loss disability due to significant noise exposure during her military service.

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

VA has conceded that the Veteran was exposed to acoustic trauma during service as her STRs show that she was routinely exposed to noise.  Thus, the main question before the Board is whether the Veteran has a current bilateral hearing loss disability.  In other words, does the Veteran meet the threshold for a hearing loss disability as described in 38 C.F.R. § 3.385?


The Veteran's enlistment audiological examination showed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
5
10
0
LEFT
20
10
0
5
0

Audiological evaluation in December 2000 revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
10
-5
LEFT
5
10
5
5
0

Audiological evaluation in February 2004 showed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
5
5
LEFT
25
25
5
10
10

In June 2005, the Veteran underwent a VA audiological examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
5
5
LEFT
20
15
5
10
10

Maryland CNC testing revealed speech recognition ability of 100 percent in the right ear and 98 percent in the left ear.  The examiner indicated that the Veteran had normal hearing, bilaterally.  

The Veteran underwent another VA audiological examination in November 2009, and puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
10
10
LEFT
25
20
10
15
15

Maryland CNC testing revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  The examiner indicated that although the Veteran has mild conductive loss at 250 Hz, bilaterally, her thresholds are not considered disabling for VA purposes.  

Following careful review of the evidence of record, the Board finds the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss.  

The Board appreciates the Veteran's contentions and statements related to her claimed bilateral hearing loss.  Even conceding that the Veteran was exposed to significant noise in service, there is no evidence that the Veteran has been diagnosed with bilateral hearing loss disability by VA standards at any point during the timeframe on appeal.  In this regard, the puretone thresholds and speech recognition results from the above-described VA examination report shows some decreased hearing acuity, but not significant enough to constitute a bilateral hearing loss disability for VA benefits purposes.  

In other words, none of the audiological examinations during the timeframe on appeal revealed auditory thresholds of 40 decibels or greater at any of the prescribed auditory thresholds or speech recognition scores less than 94 percent.  Likewise, no single examination shows at least three auditory thresholds of 26 decibels or greater or a threshold in any one of the frequencies of 40 decibels or greater.  

With respect to the Veteran's contention that she currently has bilateral hearing loss disability, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Degmetich v. Brown, 104 F.3d 1328 (1997).  As a layperson, the Veteran is competent to report that she experiences difficulty hearing.  However, she is not competent to render a diagnosis of a bilateral hearing loss disability that satisfies the regulatory criteria set forth in 38 C.F.R. § 3.385.  

Absent competent and reliable evidence of a claimed hearing loss disability, the Board concludes that the claim of entitlement to service connection for bilateral hearing loss disability must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.

II. Left Knee Disability

In July 2002, the Veteran sought treatment for bilateral knee pain, with the left being greater than the right.  The x-ray of the left knee at that time was negative.  In August 2002, she was assessed as having a left knee strain following a MVA.  

During service, the Veteran had Medical Evaluation Board proceedings in 2001-2002 regarding her left knee complaints.  She was noted to have left patellofemoral syndrome, but physical examination was normal.  The examiner indicated that the Veteran was fit for duty as she had minimal objective findings in the left knee, and he suspected she was manipulating the system.  

During the Veteran's June 2005 VA examination, she was diagnosed as having residuals of a left knee injury, possible meniscus tear versus ligament tear.  

The October 2010 VA examiner opined that the Veteran's left knee disability was caused by or a result of the Veteran's fall during boot camp.  

In a July 2011 VA opinion, a VA examiner opined that the Veteran's osteoarthritis of the left knee is related to her military service.  In reaching this conclusion, the examiner noted that osteoarthritis takes many years to develop, and pain the initial source of problems early on and the joints may appear normal.  The examiner also noted the Veteran's in-service history of treatment for left knee complaints, and listed her pertinent post-service treatment for left knee complaints.  There is no clinical opinion to the contrary.

The Board finds that the preponderance of the evidence supports the Veteran's claim of service connection for a left knee disability.  The uncontroverted medical evidence of record, evidenced by the October 2010 and July 2011 VA opinions, relate the Veteran's left knee disability to her military service.  As such, service connection for a left knee disability is warranted.

III. Asthma

A review of the Veteran's STRs shows no reported history of asthma upon enlistment.  In November 2001, the Veteran was treated for asthma-related complaints, and it was noted that she was never diagnosed as having asthma in the past.  

First, the Board finds that asthma was not "noted" at entry for the purposes of 38 U.S.C.A. §§ 1111 and 1153.  Thus, the Veteran is presumed sound unless there is clear and unmistakable evidence of a preexisting disability.

The Board notes that the presumption of soundness on entrance cannot be overcome simply based on the representations of the Veteran during the entrance examination or thereafter.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A § 1111); see also Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  In this case, however, there is both lay and medical evidence of asthma prior to military service.  The Veteran has reported asthma prior to service and a VA examiner has concluded that the Veteran's asthma existed prior to service.  The Board, therefore, finds that there is clear and unmistakable evidence that the Veteran's asthma preexisted service.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).

As set forth in VAOPGCPREC 3-2003, the Board must also determine if there is clear and unmistakable evidence that the disorder was not aggravated during service.  Based on the evidence discussed below, the Board concludes that it cannot be said that there is clear and unmistakable evidence that the claimed asthma was not aggravated during her service.

During her hearing, she testified that prior to enlistment, she was told that she no longer had asthma.  She recalled that the last time she had asthma was when she was 13 years old.  She indicated that from the time she was 13 until she enlisted in the Navy, she did not have any asthma attacks or treatment for asthma.  

During her June 2005 VA examination, the Veteran reported having childhood asthma that resolved at age 10.  In 2001, she received a flu shot, following which he had an asthma attack.  Following a second flu shot and asthma attack in 2002, she has had persistent symptoms.  The examiner indicated that the Veteran's asthma preexisted service and was aggravated by her flu shot.  

The Veteran underwent a VA examination in November 2009.  She reported asthma being diagnosed in 2001, and PFTs performed in 2005 showed some mild, airflow limitation.  The examiner noted that "asthma has been declared as non-service connected."  No etiological opinion was provided.  

The October 2010 VA examiner opined that the Veteran's asthma first developed as a child, and its symptoms redeveloped following a flu shot in 2001.  Since that time, the Veteran has continued to have problems with asthma, requiring the frequent use of a nebulizer.  The examiner opined that the Veteran's asthma is more likely than not related to her military service.  This same opinion was confirmed in a November 2010 addendum.  

The Board finds that the June 2005 and October 2010 opinions are competent and credible evidence as to the etiology of the Veteran's asthma.  Moreover, the opinion is supported by the medical and lay evidence of record.  Finally, there is no clinical opinion to the contrary.  The Board finds that there is clear and unmistakable evidence that the Veteran's asthma preexisted service, and it was aggravated beyond its natural progression during service.  Ultimately, the Board finds the preponderance of the evidence supports service connection for asthma on an aggravation basis.  Therefore, the Board concludes service connection for asthma is warranted.

IV. Stomach Ulcers

As noted in a September 2008 VA treatment note, the Veteran had reported an episode of hematemesis.  The treating professional indicated that this could be due to recurrent ulcer disease versus Mallory-Weiss tear, gastritis, or a non-GI source.  An EGD was indicated.  The EGD performed in October 2008 was normal.  And biopsy of the stomach revealed mild, chronic gastritis.  

During the Veteran's hearing in March 2009, she testified that she no longer had any stomach ulcers present.  She stated "[t]hey've resolved themselves."  When asked, she stated that she was last informed that she had stomach ulcers while in the Navy.  She stated that during her October 2008 scope of the stomach, there were no ulcers or residuals of ulcers seen.  

During an October 2010 VA examination, the examiner diagnosed the Veteran as having GERD.  The associated problems with the diagnosis were GERD and stomach ulcers.  The examiner did not, however, test specifically for stomach ulcers, nor was there an objective diagnosis of ulcers made.  

In a July 2011 examination to clarify the Veteran's current diagnoses related to her claims for H. pylori, stomach ulcers, and GERD, the examiner diagnosed the Veteran as having chronic gastritis, GERD, and H. pylori.  The examiner noted that except for the diagnosis of chronic gastritis, "any suggestion that [the Veteran's] present conditions include H. pylori syndrome, stomach ulcers, and acid reflux disease, without any current pathological foundation would be mere speculation."  The examiner also pointed to a June 2005 upper GI examination, showed no sliding hiatal hernia or reflux.  This was a normal upper GI study.

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for stomach ulcers.  A confirmed diagnosis of stomach ulcers is not shown at any time during the appeal period.

The evidence of record does not show, nor does the Veteran contend, that her claimed stomach ulcers had their onset in the first post-service year, nor does the evidence so show.  As such, service connection for ulcers on a presumptive basis is not warranted. 

Thus, crucial inquiry here is whether the Veteran has established that she has stomach ulcers due to her military service.  The Board concludes she has not

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim").  Absent competent evidence of the existence of a disability, service connection cannot be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board acknowledges that the Veteran is competent to testify as to symptoms she has experienced during and since service-such as reflux, abdominal pain, and other gastrointestinal distress.  Moreover, VA has awarded service connection for her GERD.  However, to the degree that such symptomatology satisfies the criteria for a diagnosis of stomach ulcers, the Board places far greater weight on the opinion of the July 2011 VA examiner.  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a diagnosis of stomach ulcers.  See 38 C.F.R. § 3.159 (a)(1) (2014) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Moreover, the Veteran has reported that the last time she had stomach ulcers was when she was actually in-service, and there is no clinical evidence to show that the Veteran has experience stomach ulcers at any time during the appeal period.  This is clearly supported by the medical evidence of record.  Finally, the Veteran is in receipt of service connection for GERD with H. pylori, which have been clinically determined as the cause of her gastrointestinal distress.  

The Veteran is competent to report what she has experienced, but she is not competent to diagnose stomach ulcers or ascertain the etiology of her symptoms, as the causative factors for such are not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  Again, even the Veteran has not contended that she has been told she has had stomach ulcers since service, and her gastrointestinal symptoms have been attributed to the service-connected GERD with H. pylori.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of stomach ulcers as a consequence of an event, injury, or disease in service.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for stomach ulcers must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Service connection for bilateral hearing loss disability is denied.  

Service connection for a left knee disability is granted.

Service connection for asthma is granted.

Service connection for stomach ulcers is denied.  


REMAND

Service Connection

The Board finds further development is necessary regarding the Veteran's claims for service connection for chronic pain syndrome, residuals of tonsillitis, chronic bronchitis, back disability, and left ankle disability.  Namely, the VA examinations of record are inadequate to decide these claims.  

It is important to note that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board finds that the Veteran should be afforded the appropriate VA examinations to determine the nature and etiology of these claimed disabilities.  

I. Chronic Pain Syndrome

During the Veteran's April 2011 VA examination, the examiner did not determine whether the Veteran had chronic pain syndrome.  The examiner only indicated that "[n]o chronic pain condition of the right hand exists at the present time.  There is chronic pain due to left knee injury, and there is chronic lower back pain."  Additionally, it does not appear that the examiner reviewed the Veteran's claims file, nor did she provide an etiological opinion related to chronic pain syndrome.  

The Board finds that this VA examination is inadequate inasmuch as it did not address the question as to whether the Veteran has chronic pain syndrome and if so whether it is related to the Veteran's military service.  

II. Tonsillitis and Bronchitis

In November 2001, the Veteran was treated for persistent throat irritation and cough.  The examiner's assessment was rule-out bronchitis versus sinusitis.  In December 2001, the Veteran was treated for tonsillitis.  At the time of the treatment, she had experienced swollen tonsils for two and a half months.  In 2009, both of her tonsils were removed.  Her post-operative diagnosis was chronic tonsillitis.  It is unclear whether the Veteran has had a diagnosis of chronic bronchitis during the appeal period.

In December 2010, a VA examiner indicated that he was unable to determine whether the Veteran had residuals of tonsillitis or chronic bronchitis related to service without resort to speculation because the Veteran's STRs were not of record.  No thorough examination for either disability was provided, and the available STRs are now of record.  As such, the December 2010 opinion is inadequate and a new examination is warranted as to these two claimed disabilities.  

III.  Low Back and Left Ankle

A review of the STRs shows treatment for complaints of low back and left ankle pain.  The Veteran also had a motor vehicle accident (MVA) in 2002.  The Veteran contends that she rolled her ankle during service which resulted in a sprain.  

In October 2002, the Veteran sought treatment for low back pain that had been occurring for the past several months.  She reported that the pain radiated into her left lower extremity.  Straight leg testing was negative.  MRI of the spine revealed minimal L4-5 lateral disc bulges with mild, associated neuroforaminal narrowing.  The radiologist indicated that it was unlikely she had significant neuroforaminal compromise.  

During the Veteran's June 2005 VA examination, the Veteran was diagnosed as having a lumbar strain and left ankle sprain with residual pain and weakness.  X-rays at that time were normal, but she was diagnosed as having a torn ligament.  No etiological opinion was provided.

In the October 2010 VA examination, the examiner opined that the Veteran's low back pain is less likely than not due to the imbalance caused by left knee problems.  The examiner did not, however, provide an opinion with respect to aggravation.  

The December 2010 VA examiner indicated that he could not give an opinion as to arthritis of the back and left ankle without resort to speculation because the STRs were unavailable.

The Board finds that the VA examinations of record do not adequately address the Veteran's low back and left ankle disability claims.  As such, a remand is necessary to determine the nature and etiology of the claimed low back and left ankle disabilities.

Manlincon issues

In a July 2011 rating decision, the RO awarded service connection for right hand numbness (20 percent), GERD with H. pylori (10 percent), and migraine headaches, (noncompensable) -all effective April 27, 2005.  In June 2012, the Veteran's representative submitted a notice of disagreement to all issues in the July 2011 rating decision.  

In a November 2013 rating decision, the AOJ awarded an earlier effective date of September 16, 2004, for the grants of service connection for tinnitus, GERD, right hand numbness, and migraine headaches, and denied service connection for depression.  In February 2014, the Veteran's representative submitted a notice of disagreement to all the issues listed in the November 2013 rating decision.  

The Board finds that the June 2012 and February 2014 letters constitute valid notices of disagreement as to the issues listed in the July 2011 and November 2013 rating decisions.  

Because the notices of disagreement placed the issues in appellate status, these matters must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  A Statement of the Case on the issues of entitlement to an effective date earlier than September 16, 2004 for the grant of service connection for tinnitus, GERD, right hand numbness, and migraine headaches; service connection for depression; and the increased rating claims for right hand numbness, GERD, and migraine headaches, to the Veteran and her representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to these issues.  If the Veteran perfects an appeal with respect to these issues, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

2.  Schedule the Veteran for appropriate VA examination(s) for her claimed residuals of tonsillitis and bronchitis. 

The claims file, and any pertinent evidence in electronic format, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination and all necessary diagnostic testing, the examiner should determine whether the Veteran has had any tonsillitis residuals or chronic bronchitis at any time during the appeal period.  Then, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran has any residual disability of the tonsillitis or chronic bronchitis that has been caused or aggravated by her military service, or caused or aggravated by a service-connected disability. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinions provided.

3.  Schedule the Veteran for appropriate VA examination(s) for her claimed back disability, left ankle disability, and chronic pain syndrome. 

The claims file, and any pertinent evidence in electronic format, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination and all necessary diagnostic testing, the examiner is asked to list any disabilities of the low back and left ankle.  The examiner is asked to specifically determine whether the Veteran has chronic pain syndrome-other than pain attributable to her right hand, left knee, low back, or left ankle.  

Then, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran has any disability of the back, left ankle, and chronic pain syndrome that has been caused or aggravated by her military service.  As for the low back and left ankle claims, the examiner is also asked to determine whether either were caused or aggravated by a service-connected disability-including the now, service-connected left knee disability. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinions provided.

4.  The AOJ should complete any additional developmental steps warranted by the evidence and then readjudicate the Veteran's claims.  If the claims remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and her representative, and they should be given an opportunity to respond, before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until she is otherwise notified but she has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


